Citation Nr: 0735982	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an abnormal blood disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to June 
1988.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
in which the RO denied the veteran's claims of service 
connection for a back and for abnormal blood disabilities.  
In April 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2005.  In March 2007, the RO continued the denial of the 
claims on appeal in a supplemental SOC (SSOC) and forwarded 
these matters to the Board for further appellate 
consideration.

In August 2007, the appellant testified before the 
undersigned Veterans Law Judge during a hearing held at the 
RO; a transcript of that hearing is of record.  During the 
hearing, the representative requested, and the undersigned 
granted, a 30-day abeyance period for the submission of 
additional medical evidence-specifically, treatment records 
that might refer to blood complaints.  To date, however, no 
additional evidence has been received.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  Although service medical records reflect one incident of 
back complaints during service, no chronic back disability 
was shown in service, here is no medical evidence of 
degenerative changes of the spine within one year of the 
veteran's separation from service, and the only medical 
opinion to directly address the question of whether there 
exists a medical nexus between any current back disability 
and service weighs against the claim.  

3.  There is no medical evidence competent evidence 
indicating that the veteran currently has, or ever has had, 
an abnormal blood disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

2.  The criteria for service connection for an abnormal blood 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for a back disability and for an abnormal 
blood disability, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Clearly, this letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.

While the RO has not notified the veteran of information 
pertaining to the assignment of disability ratings or 
effective dates, consistent with Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the veteran.  
As the Board's decision herein denies the claims for service 
connection, no effective date or higher rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, and outpatient treatment records from the VA 
Medical Center (VAMC) in St. Louis, Missouri, as well as a 
report of a VA examination.  The Board finds that VA has 
fulfilled its statutory duty to assist in obtaining relevant 
records.  Also of record and considered in connection with 
these claims is the transcript of the veteran's August 2007 
Board hearing and various written statements provided by the 
veteran and by his representative, on his behalf.

The Board notes that the RO attempted to obtain private 
chiropractic records which the veteran referred to during his 
Board hearing (Transcript at pp. 9-12), but that the veteran 
has not responded to requests dated in May 2006, July 2006, 
and January 2007 for current authorizations to obtain these 
records from a chiropractor and two clinics; hence, no 
further action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v.  Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet.  App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Back Disability

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Initially addressing the question of current disability, the 
Board notes that the February 2005 VA examination report 
reflects that the veteran complained of daily back pain with 
no radiation to his lower extremities and no loss of bladder 
or bowel control.  The veteran walked with a normal gait with 
no evidence of a limp and examination of his back revealed no 
obvious spasm nor abnormal curvature.  The Board notes that 
pain, alone, without evidence of underlying pathology, does 
not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board also notes, however, that the February 2005 VA 
examiner diagnosed degenerative arthritis of the lumbar 
spine, and noted that X-rays revealed slightly reduced disc 
space at L5-S1 suggestive of degenerative disc disease with 
minimal degenerative changes noted at multiple lumbar 
vertebral bodies.  While this evidence supports a finding of 
current back disability, the claim must, nonetheless, be 
denied on the basis of medical nexus.

The medical evidence does not reflect the presence of a 
chronic back disability during the veteran's period of active 
service.  Only one service medical record dated in April 1985 
reveals a complaint of and treatment for back pain.  After 
putting equipment on a truck, the veteran reported pain in 
the mid-lumbar region.  No previous problems with the back 
were noted, and the veteran denied injuries or radiculopathy.  
The examiner noted a normal gait and mild back spasm.  The 
veteran was diagnosed with a muscular strain and given a 
light duty profile for one day.  Visits and treatment for 
back pain, as indicated above, do not, alone, constitute 
evidence of a disability.  See Sanchez-Benitez, supra.  
Service medical records are negative for additional back 
complaints or any indication of abnormalities of the back.  

Additionally, the post-service evidence does not reflect 
evidence of a back disability for many years.  Private 
medical records in the claims file from the veteran's 
physician show that the veteran was treated for 
musculoskeletal pain in April 1991 and for lower back pain in 
November 1991 after an explosion in a school laundry room.  
In May 1992, his back pain was noted as resolved.  In May 
1999, normal range of motion for his cervical spine was 
recorded after the truck the veteran was driving was rear-
ended.  Further, VA medical records dated prior to the 
February 2005 examination, from March 2003, disclose that the 
veteran was not seen for any back complaints.  As such, there 
is no medical evidence of degenerative changes of the spine 
within one year of the veteran's separation from service so 
as to give rise to presumptive service connection.

Further, there is no competent and persuasive evidence of a 
nexus between any back disability-to include degenerative 
changes-and service.  In fact, the only medical opinion to 
directly address the question of whether there exists a 
medical nexus between current back disability and service 
weighs against the claim.  After a review of the claims file, 
the February 2005 VA examiner opined that it was less likely 
than not that the veteran's one episode of muscular back 
strain incurred in service was responsible for his current 
subjective back pain and x-ray findings.  The examiner noted 
there was no ongoing treatment nor any documentation of 
chronicity establishing a nexus between that in-service 
incident and his current back condition.

The Board finds that the February 2005 examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in hearing testimony and 
written statements, and those offered by his representative 
on his behalf.  As noted above, however, this claim turns on 
the matter of medical nexus, or relationship-a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
veteran nor his representative is shown to be other than 
layperson without the appropriate medical training and 
expertise, none is competent to provide a probative opinion 
on a medical matter.  See Bostain v.  West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

B.  Abnormal Blood Disability

Service medical records indicate that the veteran was not 
seen for any abnormal blood problems while in service and 
there are no findings about his blood as he left service.  

The Board also notes that post-service records contain no 
evidence of a current abnormal blood disability.  In fact, 
private medical records dated from April 1991 to March 2001 
are negative for any complaints of or treatment for any blood 
diseases.  VA medical records dated from March 2003 to August 
2005 also are negative for any blood complaints or 
treatments.  

During his Board hearing in August 2007, the veteran 
testified that he did not know what blood condition he had 
been treated for in the past, but that VA had sent him a 
letter several years ago which referred to abnormal blood 
disorder or abnormal blood.  He said he still had this notice 
at home, but did not provide a copy for the claims file.  He 
testified that he believed his blood disorder was related to 
service because it could be related to what he termed 
"NBC", or nuclear, biological or chemical warfare 
(Transcript at pp. 13-16). 

Notwithstanding the veteran's asserted beliefs as to the 
existence and source of his alleged blood condition, the fact 
remains that the competent medical evidence of record simply 
does not establish that the veteran has, or ever has had, the 
claimed abnormal blood disability, and neither he nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  Moreover, as explained 
above, as laypersons, neither the veteran or his 
representative is competent to establish the existence of the 
claimed disability (or, if established, the existence of a 
medical nexus between the claimed disability and service) on 
the basis of assertions, alone.  See, e.g., Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186; Jones, 7 Vet. App. 
at 137-38.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for an 
abnormal blood disability must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met.

Under these circumstances, the claim for service connection 
for an abnormal blood disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a back disability is denied.

Service connection for an abnormal blood disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


